Citation Nr: 1639812	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO. 04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include an impulse control disorder, a bipolar disorder, and a depressive disorder.

2. Entitlement to service connection for drug addiction as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2007, the Board denied the service connection claims. In a November 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims for additional development. The Board remanded the claims in February 2012 and then denied them in December 2012. In a July 2014 memorandum decision, the Court again vacated and remanded the claims. In March 2015 and January 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for drug addiction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current impulse control disorder was permanently worsened beyond the natural progression of the disease during the Veteran's military service. 

2. After affording the Veteran the benefit of the doubt, his current impulse control disorder is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claim for service connection for an acquired psychiatric disorder is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

The Veteran asserts that his current mental health symptoms are related to his military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015). The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability. See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Generally, a claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The Board has taken an expansive view of the Veteran's claim; however, the matter of entitlement to service connection for posttraumatic stress disorder (PTSD) is specifically not under consideration. In an April l995 decision, the RO denied service connection for PTSD, and the Veteran did appeal from that denial. The decision is final and that issue is not currently before the Board.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the first element of service connection, the Veteran has been diagnosed with many psychiatric disorders during the appellate period, which began in December 2002. For example, October 2001 VA medical center hospitalization notes show that he was diagnosed with a substance-induced mood disorder, bipolar disorder by history, and an antisocial personality disorder. A December 2010 VA mental health note and a March 2011 VA examination report showed diagnoses of depressive disorder not otherwise specified (NOS), polysubstance dependence that was in remission, impulse control disorder NOS, and anxiety disorder NOS. 

Most recently, a May 2015 VA examiner only diagnosed him with cluster B personality disorder traits and a stimulant use disorder in May 2015 pursuant to the Diagnostic and Statistical Manual for Mental Health Disorders (4th ed. 1994) (DSM-IV) and the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V). The examiner stated that the Veteran's impulse control difficulties are a characterological trait related to a personality disorder, especially cluster B personality disorder, rather than a separate DSM-IV diagnosis of impulse control disorder. While the Board has considered this examiner's opinions, it notes that the current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Because the claims file shows the presence of an impulse control disorder during the pendency of the appeal, the first element of service connection is met. 

Regarding the second element of service connection, the Court upheld the Board's previous finding that the Veteran's impulse control disorder clearly and unmistakably pre-existed military service in a July 2014 memorandum decision. However, the Court directed the Board to enter a finding that the Veteran's preexisting impulse control disorder was aggravated by service. Thus, the second element of service connection is met. But, the Court also noted in July 2014 that that the Veteran still must demonstrate a nexus between a current disability and the in-service aggravation. 

Regarding the third element of service connection, the claims file includes the Veteran's lay assertions and the medical opinions of the February 2012, May 2015, and December 2015 VA examiners. Additionally, the record contains many VA, private, and correctional department medical records showing hospitalizations and treatment for various drug addiction and mental health disorders from September 1994 to December 2015. However, these records do not discuss the etiology of the Veteran's psychiatric symptoms and they do not attribute his current symptoms to his military service. 

In a November 1994 statement for his PTSD service connection claim, the Veteran alleged that his drug addition, legal problems, and poor functioning were due to seeing soldiers die in service. In December 2002, the Veteran asserted that his drug addiction was due to his military service and that doctors have told him that his mental health disorders, including a bipolar disorder and depression, were caused by his long-term drug use. He made similar contentions in April 2003, August 2003, September 2004, and May 2006. In June 2003, he also asserted that his anti-social personality disorder was caused by his long-term drug use, which began in service. In November 2003, he contended that his anxiety and anti-social personality disorder were a part of a neurological disorder caused by herbicide exposure while stationed in Vietnam. The record shows that he served in Vietnam from October 1970 to October 1971. In April 2007, he asserted that his current bipolar disorder and anti-social disorder are personality disorders that onset in 1970 and 1971. In an April 2007 department of corrections mental health outpatient note and a December 2014 VA psychiatry note, the Veteran again stated that his problems with drug use began after he served in Vietnam. In March 2012 and March 2014, the Veteran asserted that his drug use and mental health disorders did not exist prior to his military service. 

In a December 2010 VA mental health note, the Veteran told the doctor about a life-long pattern of irritability and poor anger control that led to frequent assaults, which was complicated by a long history of abuse of and dependency on heroin and cocaine. This doctor indicated that it was difficult to separate the Veteran's drug use and associated criminal activity from his possible mood and anxiety disorders.

In a February 2012 VA addendum medical opinion, a VA examiner opined that substance abuse is central to the etiology and maintenance of the Veteran's substance induced mood disorder. The examiner noted that the Veteran's substance use had onset prior to his mental health condition and that it independently caused impairment in psychosocial functioning. The examiner also explained that the consequences of the Veteran's substance abuse contributed to his depression, anxiety, and psychosocial impairment. 

In a May 2015 VA psychiatric examination, an examiner opined that the Veteran's cluster B personality disorder traits were less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service injury, event, or illness. In a December 2015 VA addendum medical opinion, this examiner determined that, based on the Veteran's history and current functioning, the Veteran's impulse control difficulties are characterological traits related to his cluster B personality disorders, rather than a separate diagnosis of impulse control disorder. The examiner explained that the Veteran's cluster B personality disorder traits were not aggravated (permanently worsened beyond the natural progress of the disease) during the Veteran's military service because personality disorders manifest in adolescence or young adulthood and include an enduring pattern of thinking, feeling, and behaving that tend to be relatively stable over time.

After affording the Veteran the benefit of the doubt, his current impulse control disorder is etiologically related to his military service. The Board has considered the February 2012, May 2015, and December 2015 VA medical opinions; however ,it determines that these opinions are not probative as to the etiology of the Veteran's current impulse control disorder because they are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Specifically, the February 2012 VA examiner did not address whether the Veteran's impulse control disorder was caused or aggravated by his military service. Furthermore, the examiner who authored the May 2015 and December 2015 VA negative nexus opinions did not acknowledge the Court's express direction to accept that the Veteran's impulse control disorder preexisted entrance into service and was aggravated in service. 

The medical and lay evidence demonstrates that the Veteran has had a long history of substance abuse and psychiatric symptoms that predated service. The Veteran's statements, including those noted in the December 2010 VA mental health note, indicate that that he has had a life-long pattern of irritability and poor anger control. Moreover, the Board finds it highly probative that the claims file does not include an adequate medical opinion indicating that the Veteran's impulse control disorder is not etiologically related to the aggravation of this disorder in military service. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise in showing that service connection for an impulse control disorder is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for an impulse control disorder is granted. 


REMAND

The Board must remand the drug addiction claim for additional development. The law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, an alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, his service-connected disability - assuming that disability, itself, is not the result of his willful misconduct. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 C.F.R. § 3.301 (2015); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Due to the Board's granting of service connection for an impulse control disorder, the claim of entitlement to service connection for drug addiction as secondary to an acquired psychiatric disorder must be remanded to afford the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's drug addiction and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current drug addiction. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current drug addiction, if any is present, was CAUSED or AGGRAVATED by his service-connected impulse control disorder. 

THE EXAMINER MUST COMMENT AND DISCUSS THE LAY CONTENTIONS AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

THE EXAMINER IS ADVISED THAT IF IT IS NOT MEDICALLY POSSIBLE TO DISTINGUISH THE EFFECTS OF SERVICE-CONNECTED AND NONSERVICE-CONNECTED CONDITIONS, THE REASONABLE DOUBT DOCTRINE MANDATES THAT ALL SIGNS AND SYMPTOMS BE ATTRIBUTED TO THE VETERAN'S SERVICE-CONNECTED DISABILITY, I.E. IMPULSE CONTROL DISORDER. See Mittleider v. West, 11 Vet. App. 181 (1998). 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*December 1970 and January 1971 service treatment records noting treatment for drug use and that the Veteran used drugs prior to entering service. He was discharged in February 1971 due to psychiatric symptoms and drug use. 

*September 1994, January 1995, March 1995, October 2001, December 2010, December 2011, May 2013, December 2014, January 2015, November 2015, December 2015, and March 2016 VA treatment records noting the Veteran's diagnoses and treatment for drug addiction. 

*January 1996 private treatment records noting the Veteran's treatment for drug addiction. 

*November 1994, December 2002, April 2003, June 2003, August 2003, September 2004, May 2006, April 2007, March 2012, March 2014, and August 2016 statements by the Veteran alleging that his drug addiction as caused by his psychiatric symptoms or directly related to his military service. 

*Various mental health treatment notes from May 2002 to September 2008 at a correctional facility noting psychiatric and drug use treatment. 

*March 1995 VA examination diagnosing the Veteran with continuous polysubstance abuse.

*March 2011, February 2012, May 2015, and December 2015 VA examinations or medical opinions discussing the relationship between the Veteran's drug addiction and his psychiatric disorders, but not addressing whether the Veteran's drug addiction was caused or aggravated by his service-connected impulse control disorder. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for a drug addiction on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


